Citation Nr: 0006096	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-20 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for an undiagnosed 
illness manifested by multiple chemical sensitivities.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

3.  Entitlement to an initial rating in excess of 40 percent 
for an undiagnosed illness manifested by joint pain.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1969 to 
November 1969 and from December 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a January 1996 rating 
decision the RO decided that service connection was not 
warranted for hypercholesterolemia, an undiagnosed illness 
manifested by breathing problems, an undiagnosed illness 
manifested by eye disease, an undiagnosed illness manifested 
by chronic fatigue, hypothyroidism, an undiagnosed illness 
manifested by cramps and joint pains or for an undiagnosed 
illness manifested by multiple chemical sensitivity.  

The RO also determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for chronic fatigue syndrome, degenerative disk 
disease of the lumbar spine and for a lung disorder.  In the 
January 1996 rating decision, the RO denied the claim of 
entitlement to service connection for the deaths of the 
veteran's children and denied an increased rating for 
coronary artery disease.  


The veteran submitted a notice of disagreement with the 
denials of service connection for hypercholesterolemia, an 
undiagnosed illness manifested by eye disease, an undiagnosed 
illness manifested by chronic fatigue, hypothyroidism, the 
deaths of the veteran's children, an undiagnosed illness 
manifested by cramps and joint pains, and for an undiagnosed 
illness manifested by multiple chemical sensitivities.  The 
veteran also disagreed with the finding that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for degenerative disk 
disease of the lumbar spine and for a lung disorder.  

By decision dated in May 1997, service connection was granted 
for an undiagnosed illness manifested by multiple joint pain 
and evaluated as 10 percent disabling.  

A statement of the case was prepared in May 1997 which 
included all the issues listed on the veteran's notice of 
disagreement with the exception of the issue of entitlement 
to service connection for an undiagnosed illness manifested 
by multiple chemical sensitivities.  

The veteran's VA Form 9 was received at the RO in July 1997.  
The only issues included on the document were entitlement to 
a rating in excess of 10 percent for fibromyalgia and 
entitlement to service connection for degenerative disk 
disease of the lumbar spine.  The Board finds the veteran has 
perfected an appeal with the decision that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for degenerative disk 
disease of the lumbar spine.  The Board finds the July 1997 
document is a notice of disagreement with the initial 
disability evaluation assigned for the undiagnosed illness 
manifested by joint pains.  

In October 1998 the hearing officer at the RO granted 
entitlement to an increased evaluation of 40 percent for an 
undiagnosed illness manifested by multiple joint pain.



The issues of entitlement to service connection for an 
undiagnosed illness manifested by multiple chemical 
sensitivities and entitlement to an initial rating in excess 
of 40 percent for an undiagnosed illness manifested by joint 
pain are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a low back disorder when it issued an 
unappealed rating decision in December 1993.  

2.  The evidence submitted since the December 1993 
determination bears directly and substantially upon the issue 
at hand and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

3.  The claim of entitlement to service connection for a low 
back disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1993 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The claim for service connection for a low back disorder 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the December 
1993 rating decision wherein the RO denied service connection 
for a low back disorder is set out below.  

Review of the service medical records from the veteran's 
first period of active duty shows there were no complaints 
of, diagnosis of or treatment for any back disorders at that 
time.  

Review of the service medical records from the veteran's 
second period of active duty reveals there were no complaints 
of, diagnosis of or treatment for any back disorders at that 
time.  On a Report of Medical History completed in April 1992 
the veteran denied experiencing recurrent back pain.  

The report of a July 1993 VA general medical examination has 
been associated with the claims files.  The veteran reported 
that in July 1993 he developed low back pain associated with 
pain down his left leg.  The pertinent diagnosis was 
degenerative disk disease of the lumbar spine.  

Service connection was denied for degenerative disk disease 
of the lumbar spine in December 1993.  The veteran was 
informed of the decision via correspondence dated in January 
1994.  He did not appeal the rating decision which became 
final in January 1995.  

The evidence added to the record subsequent to the December 
1993 rating decision wherein the RO denied service connection 
for degenerative disk disease of the lumbar spine is set out 
below.  


The report of a February 1995 VA joints examination has been 
associated with the claims files.  The veteran complained of 
generalized joint pain in the elbows, fingers, knees and 
lower back.  An X-ray of the lumbar spine was interpreted as 
revealing minimal spur formation at L2 and L3 with slight 
narrowing of the L2-L3 disc interspace.  

A second VA joints examination was conducted in May 1996.  It 
was noted the veteran had long standing low back pain.  The 
pertinent diagnosis was degenerative joint disease of the 
lumbar spine.  

A letter dated in May 1996 from DBC, D.O., has been 
associated with the claims files.  The author noted the 
veteran informed him that he had been performing very 
physical labor, and had to sleep on top of trucks during the 
Persian Gulf War which, the author opined, would hasten the 
onset of degenerative joint disease of the back.  

Lay statements have been associated with the claims files.  
The authors reported they observed the veteran to have back 
pain.  

Private treatment records have been associated with the 
claims files.  A radiology report dated in July 1993 included 
an impression of early mild degenerative disk disease at L1-
2, L2-3, and L5-S1.  Degenerative joint disease of the lumbar 
spine was noted in November 1994.  In August 1995, the 
veteran reported he had low back pain for a long time.  The 
assessment was low back pain.  Low back pain, probably 
arthritic in nature was assessed in November 1995.  A 
December 1995 X-ray revealed mild degenerative changes in the 
lumbar spine with narrowing of the L2-L3 and L5-S1 
intervertebral disc space.  Treatment records dated in 1997 
include notations that the veteran was experiencing chronic 
back pain.  In April 1997, somatic dysfunction of the muscles 
in the lumbar spine was assessed.  Lumbar radiculitis was 
noted in March 1998 and lumbar radiculitis with myofascial 
component was noted in April 1998. 

VA outpatient treatment records have been associated with the 
claims files.  Degenerative disk disease of the lumbar spine 
was included as an assessment in December 1996.  The veteran 
complained of back pain in April 1997.  

A May 1997 clinical record included the notation that he 
reported his low back pain began in 1991 while driving trucks 
in the Persian Gulf.  He reported the pain had progressed 
since that time.  A June 1997 computed tomography (CT) scan 
of the lumbar spine revealed bulging discs at L3-4 and L4-5 
with a compromise of the intervertebral foramina at L3-4 and 
L4-5.  A July 1997 consultation sheet included the notation 
that the back pain began after the veteran's return from the 
Persian Gulf.  An Electromyograph (EMG) was conducted in July 
1997 which revealed an essentially normal study without 
evidence of right lumbosacral radiculopathy.  Low back pain 
without radiculopathy was noted in September 1997.  
Combination facet/discogenic pain with a mild radicular 
component was noted in October 1997.  

The transcript of a November 1997 local RO hearing is of 
record.  The veteran testified that while on active duty 
during the Persian Gulf War, at times he had to sleep on 
concrete floors.  He reported he had been active and without 
back pain prior to going to the Persian Gulf.  He testified 
he first noticed back pains during the summer of 1993 while 
working with the Forest Service.  

The report of a May 1998 VA Fibromyalgia examination is of 
record.  The pertinent impression was low back pain that 
appeared to be separate from fibromyalgia with a diagnosis of 
discogenic disease having been established to the 
satisfaction of his doctors.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court")" 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder.  

The veteran seeks to reopen his claim of entitlement to 
service connection for a low back disorder which was denied 
by the RO in December 1993.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  




The claim was denied in December 1993 as there was no 
evidence of a low back disability during active duty and 
there was no evidence a chronic disorder was present to a 
compensable degree within one year of discharge.  

The VA outpatient treatment and private treatment records 
associated with the claims files are new but not material.  
The records show complaints of, diagnosis of and treatment 
for low back problems.  However, none of these records 
includes opinions to the effect that the veteran's current 
low back disorder was linked to active duty.  The Court has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The lay statements associated with the claims files 
subsequent to the December 1993 rating decision are new but 
not material.  They are cumulative of the fact that the 
veteran had back problems subsequent to his return from the 
Persian Gulf War.  

Subsequent to the December 1993 rating decision, the veteran 
submitted a letter dated in May 1996 from DBC, D.O. which 
included an opinion to the effect that the veteran's self-
reported duties during the Persian Gulf War would hasten the 
onset of degenerative joint disease of the back.  This 
evidence was not of record at the time of the December 1993 
rating decision so it is new.  The evidence is material to 
the veteran's claim as it provides some evidence of a link 
between the current back disorder and active duty.  This 
evidence is both new and material to the veteran's claim.  

The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  




As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
low back disorder, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.

Whether the claim of entitlement to 
service connection for a low back 
disorder is well-grounded.  

The Board finds the claim of entitlement to service 
connection for a low back disorder to be well-grounded.  
Associated with the claims files are statements and testimony 
from the veteran as to his duties during the Persian Gulf 
War.  This evidence is presumed true for the purposes of well 
grounding the claim.  Also of record is competent evidence 
showing the veteran currently has a variously diagnosed low 
back disorder.  Finally, as noted above, in May 1996 a health 
care professional has opined that the veteran's duties during 
the Persian Gulf War would "hasten" the onset of 
degenerative joint disease of the back.  

The Board notes the use of the word "hasten" in the May 
1996 opinion.  A literal reading of the opinion would lead to 
the conclusion that the veteran would have had a low back 
disorder whether he served in the Persian Gulf War or not.  
While this opinion does not affirmatively link a low back 
disorder to active duty, it does seem to indicate some sort 
of connection.  



Therefore, the Board finds solely for the purpose of 
determining if the claim is well grounded, the May 1996 
opinion provides sufficient evidence of some nexus between 
the veteran's duties during the Persian Gulf War and his 
current back disorder to well-ground the claim.  

The Board finds additional evidentiary development is 
required in order to proceed with the adjudication of this 
claim on the merits.  Such additional development is 
addressed in the remand portion of this decision.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is granted to this extent.

The claim of entitlement to service connection for a low back 
disorder is well grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that service connection was denied, in 
pertinent part, for an undiagnosed illness manifested by 
multiple chemical sensitivities in January 1996.  The veteran 
submitted a timely notice of disagreement with the decision 
in February 1997.  The RO has not provided the veteran with a 
statement of the case on the issue.  

In the January 1996 rating decision the RO also decided that 
service connection was not warranted for an undiagnosed 
illness manifested by cramps and joint pains.  In February 
1997, the veteran submitted a timely notice of disagreement 
with the denial of service connection for an undiagnosed 
illness manifested by cramps and joint pains.  By decision 
dated in May 1997, service connection was granted for an 
undiagnosed illness manifested by multiple joint pain and 
evaluated as 10 percent disabling.  A VA Form 9 was received 
at the RO in July 1997.  The veteran expressed disagreement 
at that time with the 10 percent rating assigned for the 
undiagnosed illness manifested by multiple joint pain.  The 
Board finds the July 1997 document is a notice of 
disagreement with the initial disability evaluation assigned 
for the undiagnosed illness manifested by joint pains.  

In October 1998, the RO granted an increased rating for the 
undiagnosed illness manifested by joint pains from 10 percent 
to 40 percent.  The RO noted that a 40 percent disability 
evaluation is the schedular maximum assignable under 
Diagnostic Code 5025.  The RO further reported that as the 
veteran had indicated previously he was requesting a 40 
percent evaluation on his substantive appeal, the October 
1998 rating decision was a complete grant of benefits on 
appeal.  

The Board notes, however, at the time of the November 1997 RO 
hearing, the veteran reported he was asking for a 20 percent 
disability evaluation for his undiagnosed illness manifested 
by multiple joint pain.  The examiner informed the veteran 
that if the 20 percent disability evaluation was acceptable, 
he should submit a statement to that effect.  The veteran has 
not submitted any statement, subsequent to the October 1998 
rating decision, indicating his acceptance of the 40 percent 
disability evaluation for his undiagnosed illness manifested 
by multiple joint pain.  



The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
In this regard, the Board notes the veteran could be assigned 
a rating in excess of 40 percent under the provisions of 
38 C.F.R. § 3.321(b)(1).  The issue remains in appellate 
status.  The veteran has never been provided with a statement 
of the case on the issue of entitlement to an initial rating 
in excess of 40 percent for an undiagnosed illness manifested 
by multiple joint pain subsequent to his submission of his 
notice of disagreement included on the VA Form 9 dated in 
July 1997.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  

As noted above, the Board has reopened the claim of 
entitlement to service connection for a low back disorder and 
found the claim to be well-grounded.  The basis of well 
grounding the claim was the Board's recognition of a May 1996 
letter from a Doctor of Osteopathy as providing some link 
between the report of the veteran's physical activities 
during the Persian Gulf War to his current back disorder.  
The Doctor noted that the veteran's activities would 
"hasten" the onset of degenerative joint disease in the 
back.  

The Board finds such an opinion sufficient to well ground the 
claim but insufficient to grant service connection.  The 
examiner did not have access to the veteran's claims files 
when promulgating his opinion.  The Board notes there is 
conflicting evidence in the claims files as to when the 
veteran first noted low back pain, either in 1993 while 
working for the Forest Service in accordance with his 
testimony, or in 1991, upon his return from service in the 
Persian Gulf War.  The Board finds a VA examination is 
required in order to ascertain the etiology of the veteran's 
low back disorder.  




VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a);  
38 C.F.R. § 3.103 (1999).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the above, the claim is REMANDED for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his low back 
disorder and for an undiagnosed illness 
manifested by joint pains and an 
undiagnosed illness manifested by 
multiple chemical sensitivities.  After 
obtaining any necessary authorization or 
medical releases, the RO must request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.


3.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for an undiagnosed 
illness manifested by multiple chemical 
sensitivities and also on the issue of 
entitlement to an initial rating in 
excess of 40 percent for an undiagnosed 
illness manifested by joint pain.  The RO 
should advise the veteran of the need to 
timely submit a substantive appeal if he 
desires appellate review.  

4.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist in order to 
determine the nature and etiology of any 
low back disorder(s) found on 
examination.  The claims files and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.

The examiner must be requested to express 
an opinion as to the relationship between 
any low back disorder found on 
examination and the veteran's active duty 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


